DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 3-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-19 of U.S. Patent No. 10,674,236. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-19 of the instant application are anticipated by the U.S. Patent, and claims 20-21 are obvious over the U.S. Patent.  Both the claims of the instant application and the U.S. Patent are drawn to a device for upgrading an existing meter by retrofit, a system, and a method for upgrading a meter, respectively.  Claims 1, 18, and 19 of the instant application differs from claims 1, 18, and 19 of the U.S. Patent because the instant application claims a structure associated with an existing meter whereas the U.S. Patent claims a pole supporting the existing meter.  A pole anticipates applicant’s claimed structure associated with an existing meter because a pole is a type of structure that is associated with an existing meter, i.e. the instant application is broader in scope, and thus a patent to the instant application would improperly extend the right to exclude granted by the U.S. Patent.
Claim 3 of the instant application corresponds with claim 3 of the U.S. Patent for the same reasons as claims 1, 18, and 19 above.
Claim 4 of the instant application corresponds with claim 4 of the U.S. Patent for the same reasons as claims 1, 18, and 19 above.

Claim 6 of the instant application corresponds with claim 6 of the U.S. Patent for the same reasons as claims 1, 18, and 19 above.
Claim 7 of the instant application corresponds with claim 7 of the U.S. Patent for the same reasons as claims 1, 18, and 19 above.
Claim 8 of the instant application corresponds with claim 8 of the U.S. Patent for the same reasons as claims 1, 18, and 19 above.
Claim 9 of the instant application corresponds with claim 9 of the U.S. Patent for the same reasons as claims 1, 18, and 19 above.
Claim 10 of the instant application corresponds with claim 10 of the U.S. Patent for the same reasons as claims 1, 18, and 19 above.
Claim 11 of the instant application corresponds with claim 11 of the U.S. Patent for the same reasons as claims 1, 18, and 19 above.
Claim 12 of the instant application corresponds with claim 12 of the U.S. Patent for the same reasons as claims 1, 18, and 19 above.

Claim 14 of the instant application corresponds with claim 14 of the U.S. Patent for the same reasons as claims 1, 18, and 19 above.
Claim 15 of the instant application corresponds with claim 15 of the U.S. Patent for the same reasons as claims 1, 18, and 19 above.
Claim 16 of the instant application corresponds with claim 16 of the U.S. Patent for the same reasons as claims 1, 18, and 19 above.
Claim 17 of the instant application corresponds with claim 17 of the U.S. Patent for the same reasons as claims 1, 18, and 19 above.
Claims 20 and 21 of the instant application differ from claims 1 and 19, respectively, of the U.S. Patent because claims 20 and 21 of the instant application specifically mounts/affixes the device to the structure below the existing meter.  It would have been obvious to one of ordinary skill in the art, as a matter of engineering choice, to modify the location of the device to be below the existing meter, to conclude at the instant application.  Such a modification would not render the invention inoperable for its intended purpose, and would not change the principal operation of the invention.  See MPEP 2144.04.

Claims 1, 3-6, 8-13, 15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-13, 15, and 20 of U.S. Patent No. 10,491,972. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present invention and the U.S. Patent are drawn to a device for upgrading an existing meter by retrofit, a meter/system, and a method.  

Claim 3 of the present invention corresponds to claim 3 of the U.S. Patent.
Claim 4 of the present invention corresponds to claim 4 of the U.S. Patent.
Claim 5 of the present invention corresponds to claim 5 of the U.S. Patent.  Claim 5 of the instant application differs from claim 5 of the U.S Patent by claiming the local external environment, whereas claim 5 of the U.S. Patent recites one or more parking spaces.  One or more parking spaces anticipates applicant’s claimed local external environment because one or more parking spaces is an example of a local external environment of the device of claim 1, i.e. the instant application is broader in scope.  Paragraph [041] of the applicant’s specification discloses that the environmental sensors of the device are used to monitor a single parking space or multiple parking spaces, thus the parking space(s) is/are equivalent to the environment of the device.
Claim 6 of the present invention corresponds to claim 6 of the U.S. Patent.
Claim 8 of the present invention corresponds to claim 7 of the U.S. Patent.
Claim 9 of the present invention corresponds to claim 8 of the U.S. Patent.
Claim 10 of the present invention corresponds to claim 9 of the U.S. Patent.
Claim 11 of the present invention corresponds to claim 10 of the U.S. Patent.

Claim 13 of the present invention corresponds to claim 12 of the U.S. Patent.
Claim 15 of the present invention corresponds to claim 13 of the U.S. Patent.
Claim 17 of the present invention corresponds to claim 1 of the U.S. Patent.
Claim 18 of the present invention corresponds to claim 15 of the U.S. Patent.  Claim 15 of the U.S. Patent further claims detection of arrival of an object to a local external environment, departure of an object from the local external environment, enforcement information, and the power system comprising at least one rechargeable battery and a solar cell configured to recharge the at least one rechargeable battery.  It would have been obvious to one of ordinary skill in the art, to remove the additional limitations of the U.S. Patent claim 15, as a matter of engineering choice while retaining the functionality of the system as a whole, to conclude at the invention of Claim 18 of the present invention.  Such a modification would not render the invention inoperable for its intended purpose and would yield predictable results.  See MPEP 2144.04.
Claim 19 of the present invention corresponds to claim 20 of the U.S. Patent.  Claim 20 of the U.S. Patent further claims detection of arrival of an object to a local external environment, departure of an object from the local external environment, enforcement information, and the power system comprising at least one rechargeable battery and a solar cell configured to recharge the at least one rechargeable battery.  It would have been obvious to one of ordinary skill in the art, to remove the additional limitations of the U.S. Patent claim 20, as a matter of engineering choice while retaining the functionality of the system as a whole, to conclude at the invention of Claim 19 of the present invention.  Such a modification would not render the invention inoperable for its intended purpose and would yield predictable results.  See MPEP 2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683